 FRUEHAUF TRAILER SERVICES 393Fruehauf Trailer Services, Inc., a wholly-owned sub-sidiary of Wabash National Corporation and In-ternational Association of Machinists and Aero-space Workers, District Lodge 751, affiliated with International Association of Machinists and Aerospace Workers, AFLŒCIO. Case 19ŒCAŒ25749 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE  On August 5, 1999, Administrative Law Judge Timo-thy D. Nelson issued the attached decision.  The Respon-dent, Fruehauf Trailer Services, Inc., a wholly-owned subsidiary of Wabash National Corporation, filed excep-tions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions, and to adopt the recommended Order as modified. The judge found the Respondent violated Section 8(a)(5) and (1) of the Act by failing to meet and bargain with International Association of Machinists and Aero-space Workers, District Lodge 751 (Union), at reason-able times and intervals after the Respondent recognized the Union on April 29, 1997,2 as the exclusive collective-bargaining representative of certain employees at its newly-acquired Spokane, Washington facility.  The judge also found the Respondent violated Section 8(a)(1) of the Act on August 21 by denying employee Huston™s request for union representation during an investigative interview,3 and by telling him the reason was that the Spokane facility was ﬁnonunion.ﬂ  We affirm the judge™s findings. Our dissenting colleague contends the Respondent did not violate its duty to meet at reasonable times by meet-ing with the Union only once in the 7-month period be-tween the Respondent™s grant of recognition and its withdrawal of recognition on November 7.  The dissent echoes the Respondent™s general argument that its two chosen negotiators, Labor Relations Manager Keith Lane and Attorney Dennis Homerin, did the best they could to deal with the substantial bargaining demands placed upon them by the Respondent™s simultaneous acquisition of 23 bargaining units.                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 All dates are in 1997, unless stated otherwise. 3 See NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975). As the judge rightly concluded, however, the Respon-dent™s contentions ﬁin this regard boil down to a ‚busy negotiator™ defense,ﬂ which the Board has consistently rejected.  See Barclay Caterers, 308 NLRB 1025, 1035Œ1037 (1992).  We find no reason to make an exception here. As found by the judge, the RespondentŠby its own handŠﬁvirtually guaranteed that some of the unions would have to wait in line indefinitelyﬂ by designating only Lane and Homerin to negotiate contracts for the 23 bargaining units and by rejecting the Union™s suggestion of coordinated bargaining.4   As a result, it took two letters from the Union and the passage of almost 3 months before the Respondent met with the Union for an initial bargaining session on Au-gust 21.5  More important, even when the parties finally met on August 21, the Respondent showed little inclina-tion to move the bargaining along.  The Respondent nei-ther presented a contract proposal nor offered any sub-stantive response to the Union™s initial proposal.6   Our dissenting colleague notes that at the conclusion of the August 21 meeting the Respondent said it would contact Union Representative McClure about dates for a followup meeting.  But he ignores that the Respondent failed to do so.  See Richard Mellow Electrical Contrac-tors Corp., 327 NLRB 1112, 1116 (1999) (employer promised to get back to union with additional meeting dates but failed to do so).  Consequently, on September 25, McClure was forced to complain to the Respondent, ﬁ[i]t has been in excess of a month since the Union gave you a proposal for a new Labor Agreement . . . [t]o date we have had no response . . . I am requesting to schedule a meeting for collective bargaining at the very earliest mutually agreeable time.ﬂ   Furthermore, although the Respondent answered McClure™s September 25 letter by offering to meet with the Union on November 18, the Respondent did little else.  Thus, at the time the Respondent withdrew recognition on November 7, it still had not responded to the Union™s con-tract proposal or offered any proposal of its own.  4 The Act, of course, generally does not restrict a party™s right to se-lect whom it pleases as its bargaining representative; provided, how-ever, ﬁthat this designation does not collide with the duty under Section 8(d) ‚to meet at reasonable times.™ﬂ  Caribe Staple Co., 313 NLRB 877, 893 (1994). 5 As the judge did, we consider these facts as background evidence shedding light on the Respondent™s overall conduct.  6 The Respondent did alert the Union to a grammatical error in its proposed dues-checkoff clause. 335 NLRB No. 35  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394For these reasons, as well as
 those fully discussed by the 
judge, we agree with his finding that the Respondent failed 
to discharge its duty to meet with the Union at reasonable 
times to negotiate a labor agreement for the Spokane unit.  
Accordingly, we affirm his finding that the Respondent 
violated Section 8(a)(5) and (1) of the Act.  
The judge further found that the Respondent violated 
Section 8(a)(5) and (1) of the Act by withdrawing recog-

nition from the Union on November 7.  The Respon-
dent™s withdrawal of recognition was based solely on a 
petition it received on November 4, indicating that 5 of 
the 10 unit employees no longer desired representation 
by the Union.  The judge found that the petition was fa-
tally tainted by the Respondent™s prior and contempora-
neous unfair labor practices.  Consequently, the judge 
concluded that the Respondent™s withdrawal of recogni-
tion based on the tainted petition violated Section 8(a)(5) 
and (1).  We agree.
7 It is settled that an employer may not lawfully with-
draw recognition from a union based on employee ex-
pressions of disaffection wi
th the union where the em-
ployer™s own unfair labor 
practices caused or meaning-
fully contributed to that disaffection.  See 
Master Slack 
Corp.
, 271 NLRB 78, 84 (1984).  In 
Master Slack, the 
Board considered the following factors in determining 
whether there was a causal relationship between an em-
ployer™s unfair labor practices and a subsequent petition 
for decertification:   
 (1) The length of time between the unfair labor prac-
tices and the withdrawal of recognition; (2) the nature 
of the illegal acts, including the possibility of their det-
rimental or lasting effect on employees; (3) any possi-
ble tendency to cause employee disaffection from the 
union; and (4) the effect of the unlawful conduct on 
employee morale, organizational activities, and mem-
bership in the union.  Id. 
 Applying these factors here, we find a causal relationship 

between the Respondent™s unfair labor practices and the 
November 4 petition upon which the Respondent based its 
withdrawal of recognition.
8 The record shows a close te
mporal proximity between 
the Respondent™s unfair labor practices and its with-
drawal of recognition.  Th
us, the Respondent™s with-
                                                          
 g employees.
10                                                           
7 The General Counsel specifically withdrew reliance upon the the-
ory that the Respondent™s recognition of the Union after acquiring the 
facility gave rise to an ﬁirrebuttabl
e presumptionﬂ of the Union™s major-
ity status for a ﬁreasonable time.ﬂ  But see 
St. Elizabeth Manor, Inc.
, 329 NLRB 341 (1999); 
Inn Credible Caterers, Ltd., 333 NLRB 898 
(2001).   
8 Our dissenting colleague™s finding of no taint is premised on his 
view that the Respondent did not viol
ate Sec. 8(a)(5) and (1) by failing 
to meet with the Union at reasonable times. 
drawal of recognition occurred in the midst of its con-
tinuing unlawful failure to meet and bargain with the 
Union at reasonable times and intervals, and little more 
than 2 months after the Respondent unlawfully denied 
Huston his 
Weingarten
 right to union representation on 
the asserted ground that the Spokane facility was ﬁnon-

union.ﬂ 
The Respondent™s unfair labor practices also clearly 
are of a nature that tends to have a lasting negative effect 

on employees and to cause disaffection from a union.  
The Board has long recognized that dilatory bargaining 
tactics such as those engaged in by the Respondent have 
a tendency to invite and prolong employee unrest and 
disaffection from a union.  See 
The Westgate Corp., 196 
NLRB 306, 313 (1972) (when an employer delays bar-
gaining, ﬁunrest and suspicion are generated, the conclu-
sion of an agreement is delayed, and the status of the 
bargaining representative is disparagedﬂ); 
Little Rock 
Downtowner, Inc.
, 145 NLRB 1286, 1305 (1964), enfd. 
341 F.2d 1020 (8th Cir. 1965) (delayed bargaining may 
invite or prolong employee discontent); 
ﬁMﬂ System, 
Inc.
, 129 NLRB 527, 548Œ549 (1960) (dilatory bargain-
ing tactics cause employee fru
stration at their bargaining 
representative™s failure to report progress).
9  Respon-
dent™s unlawful refusal to allow Huston union 
representation, assertedly because the Spokane facility 
was ﬁnonunion,ﬂ would also likely contribute to 
employee disaffection.  Such actions negate the very 
essence of the Union™s repres
entative role and serve to 
undercut the Union™s standing am
onThe Respondent™s unlawful conduct is also of a type 
that reasonably tends to have a negative effect on organ-
izational activities and union membership.  As indicated 
above, the Respondent failed to
 meet and bargain at rea-
sonable times and intervals, refused to permit union rep-
resentation at an investigative interview, and declared the 
facility was ﬁnonunion.ﬂ  These actions reasonably con-
 9 The Union had represented employees at the Spokane facility for at 
least the preceding 12 years without
 any evidence of growing discon-
tent with the Union during that time 
period.  It was only after the Re-
spondent unlawfully failed to attend 
to bargaining with the Union, 
thereby forestalling the possibility that a contract might soon be 
reached, that the employees expressed dissatisfaction with the Union.  
Absent any convincing evidence of an 
alternative explanation, we find 
it reasonable to infer that the Respondent™s unlawful conduct was re-
sponsible for that discontent. See 
Williams Enterprises
, 312 NLRB 937, 
940 (1993), enfd. 50 F.3d 1280 (4th Cir. 1995). 
10 With respect to the ﬁnonunionﬂ statement, see 
Williams Enter-
prises, supra at 938 fn. 5, 940 (employer™s stated intention to operate 
nonunion ﬁstrikes at the heart of the relationship between the employ-
ees and the [u]nion,ﬂ and ﬁwould r
easonably tend to cause employee[] 
disaffection from the [u]nion.ﬂ).  See also 
Soltech, Inc., 306 NLRB 269, 
273 (1992); 
Advanced Stretchforming International
, 323 NLRB 529, 
530Œ531 (1997), enfd. in pertinent part 233 F.3d 1176 (9th Cir. 2000). 
 FRUEHAUF TRAILER SERVICES 395vey the message that union activity is futile, and would 
clearly tend to undermine the employees™ confidence in 
the effectiveness of their se
lected collective-bargaining 
representative. 
For all of these reasons, we
 agree with the judge that 
the Respondent™s unfair labor practices tainted the peti-
tion underlying the Respondent™s November 7 with-
drawal of recognition from the Union.  We therefore find 
that the Respondent™s withdrawal of recognition violated 
Section 8(a)(5) and (1) of the Act. 
Finally, we also agree with the judge, for the reasons 
fully set forth in 
Caterair International
, 322 NLRB 64 
(1996), that an affirmative bargaining order is warranted 
in this case as a remedy for the Respondent™s unlawful 
withdrawal of recognition from the Union.  We adhere to 
the view, reaffirmed by the Bo
ard in that case, that an 
affirmative bargaining order is ﬁthe traditional, appropri-

ate remedy for an 8(a)(5) refusal to bargain with the law-
ful collective-bargaining repr
esentative of an appropriate 
unit of employees.ﬂ  Id. at 68. 
In several cases, however, the United States Court of 
Appeals for the District of Columbia Circuit has required 
that the Board justify, on th
e facts of each case, the im-
position of such an order.  See, e.g., 
Vincent Industrial 
Plastics, Inc. v. NLRB
, 209 F.3d 727, 734 (D.C. Cir. 
2000); 
Lee Lumber & Building Material Corp. v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 1997); 
Exxel/Atmos, Inc. 
v. NLRB, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In 
Vin-cent, the court stated that an affirmative bargaining order 
ﬁmust be justified by a reasoned analysis that includes an 
explicit balancing of three considerations:  (1) the em-
ployees™ § 7 rights; (2) whether other purposes of the Act 
override the rights of employees to choose their collec-
tive bargaining representatives; and (3) whether alterna-
tive remedies are adequate to remedy the violations of 
the Act.ﬂ  209 F.3d at 738. 
We respectfully disagree with the court™s requirement, 
for the reasons set forth in 
Caterair
.  Nevertheless, we 
have examined the particular 
facts of this case, as the 
court requires, and we find that a balancing of the three 
factors warrants an affirm
ative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
spondent™s unlawful withdrawal of recognition from the 
Union.  At the same time, an
 affirmative bargaining or-
der does not unduly prejudice the Section 7 rights of em-
ployees who may oppose continued union representation 
because its attendant bar to 
raising a question concerning 
the Union™s continuing majority status is temporary.
11 Moreover, in addition to unlawfully withdrawing rec-
ognition, the Respondent unlawfully failed to meet and 

bargain with the Union at reasonable times and intervals, 
unlawfully deprived an employee of his 
Weingarten
 right 
to union representation, and un
lawfully declared that the 
Spokane facility was ﬁnonunion.ﬂ  These actions clearly 

signaled to the employees the Respondent™s disregard for 
their collective-bargaining representative.  Although sev-
eral years have elapsed since they occurred, Respon-
dent™s unfair labor practices, particularly its failure to 
meet and bargain at reasonable times and intervals and 
withdrawal of recognition, would likely have a long-
lasting negative effect on employee support for the Un-

ion and for collective bargaining altogether. 
(2) An affirmative bargaining order also serves the im-
portant policies of the Act to foster meaningful collective 
bargaining and industrial peace.  The temporary decerti-
fication bar inherent in this order removes the Respon-
dent™s incentive to further delay bargaining or to engage 

in any other conduct that would further undercut em-
ployee support for the Union.  It also ensures that the 
Union will not be pressured, 
by the possibility of a decer-
tification petition, to achieve immediate results at the 
bargaining table following the Board™s resolution of its 
unfair labor practice charges and issuance of a cease-and-

desist order.  Providing this temporary period of insu-
lated bargaining will also afford employees a fair oppor-
tunity to assess the Union™s performance in an atmos-
phere free of the Respondent™s unlawful conduct. 
(3)  A cease-and-desist orde
r, alone, would be inade-
quate to remedy the Respondent™s refusal to bargain with 
the Union in these circumst
ances because it would permit 
a decertification petition to be filed before the Respon-
dent had afforded the employees a reasonable time to 
regroup and bargain through their chosen representative 
in an effort to reach a colle
ctive-bargaining agreement.  
Such a result would be particularly unfair here, where 
litigation occasioned by the Respondent™s unfair labor 
practices took several years and, as discussed above, the 
unfair labor practices were likely to have a continuing 
effect, thereby tainting any 
employee disaffection from 
the Union arising during that period or immediately 

thereafter.  Indeed, permitting a decertification petition to 
be filed immediately might very well allow the Respon-
                                                          
 11 As found by the judge and affirmed above, the November 4 decer-
tification petition did not reflect empl
oyee free choice under Sec. 7, but 
rather the effect of the Respondent
™s prewithdrawal unfair labor prac-
tices.  This additional circumstan
ce further supports giving greater 
weight to the Sec. 7 rights that 
were infringed by the Respondent™s 
unlawful withdrawal of recognition. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396dent to profit from its own unlawful conduct.  We find 
that these circumstances out
weigh the temporary impact 
the affirmative bargaining order will have on the rights 
of employees who oppose continued representation by 
the Union.   
For all of the foregoing reas
ons, we find that an af-
firmative bargaining order with its temporary decertifica-
tion bar is necessary to fully remedy the Respondent™s 
unlawful refusal to bargain with the Union in this case. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Fruehauf 
Trailer Services, Inc., a wholly-owned subsidiary of Wa-
bash National Corporation, Spokane, Washington, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order as modified. 
1. Substitute the following for paragraph 2(c). 
ﬁ(c) Upon the Union™s request, meet and bargain in 
good faith with the Union through those representatives, 
and do so promptly and regularly, at reasonable times 
and intervals, for purposes of concluding a collective-
bargaining agreement for the Spokane unit, or for any 
other lawful purpose having to do with a mandatory sub-
ject of bargaining, and if 
an understanding is reached, 
embody such understanding in a signed agreement.ﬂ 
2. Substitute the attached notice for that of the  
administrative law judge. 
 CHAIRMAN HURTGEN, dissenting in part. 
Contrary to my colleagues, 
I find that the Respondent 
did not violate Section 8(a)(5) of the Act.  As an initial 

matter, I note that the judge found that the bargaining 
conduct outside the 10(b) limitations period (i.e., prior to 
Aug. 11, 1997) was admissible as background evidence.
 1  He assumed arguendo that Section 10(b) barred a finding 
that the Respondent committed violations before August 
11, 1997. Nevertheless, the judge found, substantially 
based on the Respondent™s post-August 11 behavior, that 
the Respondent had bargained in bad faith.  I disagree.  
The judge™s finding in this regard was premised in part 
on his characterization of th
e August 21, 1997 Spokane 
meeting between the Respondent and the Union employ-
ees as ﬁperfunctory and inco
nclusive.ﬂ  Concededly, if 
one focuses solely on the meeting of August 21, it does 
indeed appear that little of substance was accomplished.  
However, the August 21 mee
ting must be examined in 
the context of prior events.  The Respondent had been a 
nonunion company.  In 1997, it acquired 23 bargaining 
units at one time, including the one in the instant case 
                                                          
                                                           
1 The charge in the instant case, 
alleging inter alia that the Respon-
dent had bargained in bad faith, 
was filed on February 11, 1998.   
(Spokane).  The Respondent assigned its only experi-
enced labor negotiator, Keith Lane, to negotiate concern-
ing its newly acquired units, and also retained outside 
counsel, Dennis Homerin, to assist Lane.  In view of the 
simultaneous acquisition of 23 units, the Respondent had 
to establish some bargaining priorities.  The Respondent 
reasonably decided to accord top priority to bargaining 

with the United Auto Workers Local that represented the 
employees at the largest of its newly-required plants, in 
Fort Madison Island, Iowa.  The Respondent did not, 
however, neglect its obligations to the other units.  With 
respect to the instant unit, the Respondent agreed to meet 
on August 21.
2  At the meeting of August 21, the Union 
presented a comprehensive written proposal for a new 

agreement to Homerin and Lane.  They had never seen it 
before.  The parties reviewed the document.  Under-
standably, the Respondent did not present counterpro-
posals on the spot.  Homerin said that the Respondent 
would need some time to review the Union™s proposal, 
and cited a difficult bargaining schedule with other un-
ions in other units around the country.  He told Union 
Business Representative Craig McClure that he would 
contact him about future dates for a followup meeting as 
to the Spokane unit. 
Under the circumstances, I find that the Respondent™s 
conduct at the August 21 m
eeting was entirely reason-
able.  I disagree with the judge™s description of the meet-

ing as ﬁperfunctoryﬂ and with his use of the meeting as 
evidence of bad-faith bargaining on the part of the Re-
spondent.
3   My colleagues state that, at 
the August 21 meeting, the 
Respondent showed little inclination to move the bar-
gaining along and neither presented a contract proposal 
nor offered any substantive response to the Union™s ini-
tial proposal.  As noted above, however, Homerin and 
Lane were presented with a comprehensive written pro-
posal for a new agreement, one they had never seen be-
fore.  Under the circumstances, 
it is not at all surprising 
that they did not immediately offer counterproposals.  
Indeed, it would have been much more surprising if they 
had done so.  In sum, I find nothing in the conduct of 
Homerin and Lane at the Augu
st 21 meeting to indicate 
an intent on the Respondent™s part to frustrate, delay, or 
impede bargaining. 
My colleagues further state 
that the Respondent failed 
to contact McClure about date
s for a followup meeting.  
The Union did not ask for a specific time for a Respon-
 2 There can be no contention of dilatoriness between April and Au-
gust 11, for that is outside the 10(b) period. 
3 There is no evidence that the Uni
on complained, at the time, about 
the meeting.  It did not file a char
ge about the matter until February 11, 
1998. 
 FRUEHAUF TRAILER SERVICES 397dent follow up, and Respondent did not promise one.  
Moreover, Respondent told McClure on August 21 that 
the Respondent would need time to review the Union™s 
new comprehensive proposal and that the Respondent 
was faced with a difficult bargaining schedule with other 
unions in other units around the country.  The Union did 
not protest.  Consistent with
 this, the Union did not write 
Respondent until September 25, and Lane responded 
quite promptly to the September 25 letter. 
On October 1, Lane wrote to McClure, proposing a 
November 18 meeting date.
4  On October 21, McClure 
wrote back to Lane, confirming his availability for that 
date and asking that Lane let him know the time and 
place. I disagree with the judge™s finding that the Respon-
dent™s proposal for a November 18 meeting constituted 
an unreasonable delay.  In
 light of the circumstances 
noted above, I find that the proposed date was in keeping 
with a good-faith effort on th
e Respondent™s part to dis-
charge its bargaining obligations not only as to the Spo-

kane unit but also as to the others.
5 My colleagues fault the Re
spondent because, at the 
time it withdrew recognition, it had not responded to the 

Union™s proposal.  However, it must be remembered that, 
on October 21, the Union agreed to meet on November 
18.  If a Respondent proposal had not been made on No-
vember 18, I would agree that this could be an indicium 
of bad faith.  However, as noted, the meeting was short-
circuited when, on November 4, the employees presented 
their petition.  I perceive nothing sinister in this sequence 
of events. 
In sum, I find that: the Respondent did not, within the 
10(b) period, employ dilatory tactics; the August 21 
meeting was not perfunctory; the Respondent™s proposal 
for a November 18 meeting did not constitute an unrea-
sonable delay.  I therefore conclude that the Respondent 
did not violate Section 8(a)(5) by engaging in bad-faith 
bargaining. 
On November 4, the Respondent received a petition 
signed by 5 of the 10 employees in the Spokane unit, 

stating that they no longer wanted to be represented by 

the Union.  On November 7, Lane wrote to McClure, 
stating in pertinent part: 
 On Tuesday, November 4, 
1997, we received a petition 

signed by employees in the bargaining unit indicating 
that they no longer wish to be represented by your Un-
                                                          
                                                           
4 The judge stated incorrectly that the Respondent proposed that the 
next meeting be held ﬁsome four 
months after the first meeting.ﬂ  
5 There is no evidence that the Uni
on complained, at the time, about 
the scheduling.  As noted above, the charge herein was not filed until 
February 11, 1998.  
ion.  Based on this petition, it is clear that your Union 
no longer has majority status in the bargaining unit.  
Based on this petition and other objective considera-
tions, we can no longer negotiate with you for an 
agreement.  The meeting previously scheduled for No-
vember 18, 1997 is, therefore, canceled. 
 As to the alleged unlawful withdrawal of recognition, 
my colleagues, applying the Master Slack6 factors, find a 
causal relationship between the Respondent™s unfair la-
bor practices and the November 4 petition on the basis of 
which the Respondent withdrew recognition.  They 
therefore uphold the judge™
s finding that the Respon-
dent™s withdrawal of recognition was unlawful.  I dis-

agree.  
As noted supra, I do not find that the Respondent 
unlawfully failed to bargain in good faith with the Union.  

Thus, the employee petition was untainted.  I recognize 
that there was another violation, at least under current 
Board law.  Respondent denied employee Huston™s re-
quest for union representation during an investigative 
interview, which denial it explained by telling him that 
the Spokane facility was ﬁnonunion.ﬂ
7  However, such 
conduct is much less potent as a breeder of employee 
disaffection than, for example,
 a refusal to bargain in 
good faith.  I also note the lack of any finding by the 
judge as to how many employees were aware of this sin-

gle incident.  Finally, I note
 that the incident took place 
more than 2 months before the employee disaffection.  In 

sum, I do not find that the Huston incident, standing 
alone, was a sufficient basis on which to conclude that 
the employee petition was tainted.   
I would therefore dismiss the allegation concerning 
withdrawal of recognition. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
  6 Master Slack Corp.,  271 NLRB 78 (1984). 
7 The facility was a unionized one at that point.  Further, under cur-
rent Board law, even employees at 
non-union facilities have a right to 
assistance at an investigatory interview.  Epilepsy Foundation
, 331 
NLRB 950 (2000). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.   WE WILL NOT withdraw recognition from or other-wise refuse to recognize International Association of Machinists and Aerospace Workers, District Lodge 751, affiliated with International Association of Machinists and Aerospace Workers, AFLŒCIO, as the exclusive representative for collective-bargaining purposes of em-ployees in the following-described appropriate bargain-ing unit (the Spokane unit):  All service and maintenance employees at our Spokane, Washington Facility:  EXCLUDING all clerical employees, parts room employees, guards, and supervisors as defined in the Act.   WE WILL NOT fail or refuse to meet and negotiate with the Union as such representative at reasonable times and intervals for purposes of concluding a collective-bargaining agreement for the Spokane unit or for any other lawful purpose having to do with a mandatory sub-ject of bargaining.  WE WILL NOT refuse an employee™s request for un-ion representation during any investigative interview, which the employee reasonably believes may result in discipline. WE WILL NOT tell employees that the Spokane facil-ity is a nonunion shop. WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of rights guaranteed in Section 7 of the National Labor Re-lations Act. WE WILL restore recognition to the Union as the ex-clusive representative of employees in the Spokane unit for all collective-bargaining purposes, and we will so notify the Union in writing. WE WILL appoint representatives who will be promptly and regularly available at reasonable times and intervals for purposes of collective bargaining with the Union for the Spokane unit. WE WILL, upon the Union™s request, meet and bar-gain in good faith with the Union through those represen-tatives, and do so promptly, at reasonable times and in-tervals, for purposes of concluding a collective-bargaining agreement for the Spokane unit or for any other lawful purpose having to do with a mandatory sub-ject of bargaining, and if an understanding is reached, embody such understanding in a signed agreement.  FRUEHAUF TRAILER SERVICES, INC., A WHOLLY-OWNED SUBSIDIARY OF WABASH NATIONAL CORPORATION  Peter G. Finch and Daniel Sanders, Esqs., for the General Counsel. Dennis R. Homerin and Brian West Easley, Esqs. (Jones, Day, Reavis & Pogue), of Chicago, Illinois, for the Respondent. Christopher T. Corson, Esq., Assoc. General Counsel, IAM, of Upper Marlboro, Maryland, and Ted Neima, Grand Lodge Representative, IAM, of Sacramento, California, for the Charging Party. DECISION STATEMENT OF THE CASE TIMOTHY D. NELSON, Administrative Law Judge. I heard this case in trial on March 16, 1999, in Spokane, Washington, where all parties were represented by counsel. Counsel for each party also filed posttrial briefs, which I have studied.1 This is an unfair labor practice prosecution; it is brought in the name of the General Counsel of the National Labor Rela-tions Board by the Regional Director for Region 19 against a respondent entity identified in the ultimate complaint as ﬁFrue-hauf Trailer Services, Inc.[FTSI], a wholly owned subsidiary of Wabash National Corporation [Wabash].ﬂ2 (The effect of this styling, as I construe it, is to make FTSI itself the respondent party, with the reference to its status as a subsidiary of Wabash being merely descriptive.) The prosecution traces from original and amended charges filed against FTSI by International Asso-ciation of Machinists and Aerospace Workers, District Lodge 751 (the Union), affiliated with International Association of Machinists and Aerospace Workers, AFLŒCIO (IAM).3 The case is grounded in events that began in late April 1997, when Wabash, as part of a larger acquisition of assets-in-bankruptcy from Fruehauf Trailer Corporation, acquired a trailer sales and service facility in Spokane and soon recognized the Union as the representative of a unit of service and mainte-nance employees at the facility. At some uncertain point, Wa-bash created FTSI as a subsidiary corporation, apparently to function as the entity that would own and operate the Spokane facility and like facilities around the country also acquired through the bankruptcy sale.4 Some 7 months later, however,                                                            1 The due date for receipt of briefs was extended to May 5, 1999, on the request of counsel for the Respondent, based on delay in receiving the transcript. 2 The caption of this proceeding and the entity identified as the re-spondent party appear as they are set forth in the first amended com-plaint and notice of hearing (the complaint), issued by the Regional Director on March 12, 1999, which superseded an original complaint issued on September 29, 1998. 3 The original charge was filed on February 11, 1998. The first and second amended charges were filed, respectively, on February 19, and April 30, 1998. 4 The timing of FTSI™s origins, and its precise function within Wa-bash™s operations, are largely obscure on this record. Indeed, the only  FRUEHAUF TRAILER SERVICES 399on November 7, 1997, Wabash™s corporate labor relations man-
ager, Keith Lane, advised the Un
ion in writing that FTSI was 
withdrawing recognition from the Union, and was canceling a 
scheduled contract-bargaining m
eeting, all based on asserted 
ﬁobjective considerationsﬂ (an 
employee petition) indicating 
that the Union ﬁno longer has majo
rity status in the bargaining 
unit.ﬂ 
The complaint alleges, in substa
nce, that FTSI violated Sec-
tion 8(a)(5) of the National Labo
r Relations Act by failing to 
meet and bargain with the Uni
on at reasonable times during the 7-month period preceding the withdrawal of recognition, and 

by withdrawing recognition from the Union on November 7, 
1997. In addition the complaint al
leges that FTSI independently 
violated Section 8(a)(1) of the Act in August 1997 by denying 

an employee™s request for union representation during an inves-
tigatory interview and by telli
ng the employee that the Spokane 
facility was ﬁnon-Union.ﬂ 
FTSI admits that it is an employer engaged in commerce 
within the contemplation of Secti
on 2(6) and (7) of the Act, and 
that the Board™s jurisdiction is properly invoked,
5 but denies all 
alleged wrongdoing, and avers that its withdrawal of recogni-
tion from the Union was legally privileged, based on the em-
ployee petition indicating that the Union no longer enjoyed 
majority support in the unit. 
Based on the findings and reas
oning set forth below, I judge ultimately that all counts in the complaint have substantial 
merit. 
I. FACTS6 A. Background 1. Wabash acquires certain of
 FTC™s assets-in-bankruptcy 
In October 1996, Fruehauf Trailer Corporation (FTC) filed 
for bankruptcy. FTC was then the largest manufacturer of truck 

trailers in the world, and also operated a network of 29 trailer 
sales and service branches located throughout the United States, 
including one in Spokane, Washi
ngton, the situs of the current 
dispute. The approximately 10 
service and maintenance em-
ployees at the Spokane branch were then represented by the 

Union and were covered by an 
existing collective-bargaining 
                                                                                            
 thing the record shows with clarity 
is that Wabash, acting through its 
manager of labor relations, Keith 
Lane, and its Labor Counsel, Dennis 
Homerin, bears ultimate responsibility 
for the course of conduct alleged 
to have violated Sec. 8(a)(5). 
5 The amended pleadings establish, 
and I find, that the Respondent, a 
Delaware corporation with headquarte
rs in Lafayette, Indiana, owns 
and operates, inter alia, the Spokane trailer sale
s and service facility, 
and, during the 12 mont
hs preceding the issuance of the complaint, (a) 
sold or provided more than $50,000 worth of goods or services outside 
Indiana, and (b) purchased and caused 
to be transferred and delivered to 
its Washington facilities more than $50,000 worth of goods and materi-
als directly from sources outside Wa
shington, or from suppliers with 
Washington which, in turn, obtained 
them from sources outside Wash-
ington. 
6 All findings below concerning the background, the recognition of 
the Union at the Spokane branch, a
nd the bargaining history preceding 
the admitted withdrawal of recognitio
n on November 7,
 1997, are based 
on undisputed testimony or exhibits of record. The only contested facts 
are those associated with transactio
ns at the Spokane branch in late 
August 1997, surrounding the alleged 
violations of Sec. 8(a)(1). 
agreement with FTC. Employees at about 11 other such 
branches were represented by various other IAM-affiliated 
District Lodges. 
Wabash National Corporation (Wabash) was then a trailer 
manufacturer with headquarters in Lafayette, Indiana. In early 
1997, Wabash began negotiations 
to acquire many of FTC™s 
assets-in-bankruptcy, including th
e network of sales and service branches, the main object of Wabash™s interest. On March 20, 
the bankruptcy court approved an 
asset-sale agreement between 
Wabash and FTC. The sale of as
sets was perfected on April 16. The total purchase price was about $50 million. The acquisi-
tions from FTC included not just the sales and service branches 
but also a parts distribution 
center and two manufacturing 
plants, one in Tennessee, and th
e other, larger one in Fort 
Madison Island, Iowa, where the approximately 150 workers 
had been represented previously by a local of the United Auto-
mobile, Aerospace and Agricultural Implement Workers of 
America (UAW). 
2. Hiring and assumption of labor relations obligations 
a. Generally 
Before these acquisitions, Wabash had been engaged solely 
in the manufacture of trailers
, and employed about 4000 unrep-
resented workers. As a result 
of the acquisitions, however, Wa-
bash became, ﬁovernight,ﬂ the effective employer of an addi-
tional 1000 employees at various acquired facilities around the 
country, all of whom had previ
ously been employed by FTC. 
Wabash™s hiring of former FTC employees to staff its newly-
acquired facilities led, in turn, 
to its assumption of union recog-
nition and bargaining obligations 
in many cases. Thus, follow-
ing patterns similar to those 
described below involving the 
Spokane branch, the Responde
nt soon recognized 12 IAM-affiliated unions as the representatives of an apparently equal 
number of individual bargaining units of service and mainte-
nance employees working in th
e newly-acquired 
sales and ser-
vice branches. The Respondent also recognized a number of 

other unions as the representative
s of another 12 or so individ-
ual units of employees in othe
r newly-acquired facilities. The 

most prominent of these latter was the UAW-represented unit at 
the Fort Madison Island plant, which would become the largest 
single source of new trailers and parts to be sold and serviced 
through the branch outlets. 
Anticipating all these developments, Wabash had retained 
Chicago-based attorney Dennis Homerin to steer it through the 
hiring and union-recognition proce
sses, and to assist in new-
contract bargaining with the various newly-recognized unions. 
In addition, about 2 weeks before reaching agreement to buy 
FTC™s assets, Wabash had prom
oted Keith D. Lane from his former position as one of three employees in its office of ﬁAs-
sociate Relationsﬂ to the newly-
created position of ﬁCorporate Labor Relations Manager,ﬂ in 
which position Lane would be-come directly responsible for al
l contract negotiations with the 
newly-recognized unions at the 
acquired facilities. Lane was 
picked for this new position because he had been a union mem-
ber and officer in an earlier phase of his career, and was the 
only person on Wabash™s staff with any background in union-
management negotiations. Thereaf
ter, Lane and Homerin (with 
the occasional involvement of Brian Easley, another attorney in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400Homerin™s firm) handled all 
negotiations with the newly-
recognized unions. 
b. At the Spokane branch 
On April 15, 1997,
7 Charles Fish, Wabash™s vice president 
for human resources, wrote to the Union™s business representa-tive, Craig McClure, advising that
 the sale of FTC assets to 
Wabash was expected to close on April 16, that FTC had al-
ready notified employees that they will be terminated on that 
date, and that Wabash would o
ffer employment to these em-
ployees under certain ﬁinitial em
ployment terms,ﬂ which were 
set forth in an attachment to Fish™s letter to McClure. Fish also 
stated that while Wabash did not currently recognize the Union 
as the representative of any former FTC employees, and would 
not assume the existing collective-bargaining agreement be-
tween the Union and FTC, it was prepared to recognize and 
bargain in good faith with the Union ﬁif a majority of its work-
forces [sic] is comprised of
 former [FTC] employees.ﬂ 
On April 16, when the asset transfer was completed, Wabash 
hired back the 10 service and 
maintenance employees who had 
previously worked in the Spokane Branch for FTC, and these 

employees apparently were the 
only ones hired. Consequently, 
on April 29, Attorney Homerin, writing as Wabash™s labor 
counsel, wrote to McClure, co
nfirming that ﬁWabash [was] extending recognition to your union, covering the bargaining 
unit previously represented[,]ﬂ
8 and that ﬁWabash [was] pre-
pared to meet for the purpose of negotiating a new collective 
bargaining agreement.ﬂ Homerin added, however, that, 
ﬁ[b]ecause of the number of facilities recently purchased by 
Wabash National, there will be
 some delay in scheduling a 
bargaining meeting for the facility.ﬂ 
3. Wabash ignores IAM™s request
 for bargaining for a ﬁmaster 
agreement,ﬂ and sets its own bargaining priorities  
On May 6, after Wabash had similarly granted recognition to 
other IAM District Lodges repr
esenting employees in various 
former FTC sales and service branches, IAM™s automotive 
coordinator, Merrill Frost, wrote to Attorney Homerin, request-
ing a meeting for the purpose of negotiating a ﬁmaster agree-
ment covering all IAM locations.ﬂ
 Homerin did not reply, and, 
on May 22, Frost wrote to Wabash™s newly-appointed labor 
relations manager, Lane, reiterating the same request. So far as 
this record shows, Lane did not reply in writing to this request, 
either. However, Lane testified 
generally that Wabash was ﬁnot 
interested in coordinated bargai
ningﬂ with IAM, and he and/or 
Homerin admittedly communicated this position at least once to 
IAM representative Frost and others during a meeting held in 
late August, in Seattle, to disc
uss contract terms for employees 
in the former FTC branch in Seattle. 
                                                          
                                                           
7 All dates below are in 1997 unless I specify otherwise. 
8 The complaint alleges, and FTSI™s answer admits, that the recog-
nized unit is an appropriate unit within the contemplation of Sec. 9(b) 
of the Act, and is described as follows: 
All service and maintenance employees at Respondent™s 
Spokane, Washington Facility: EXCLUDING all clerical 
employees, parts room employees, guards, and supervisors 
as defined in the Act. 
In fact, Wabash, through Lane 
and Labor Counsel Homerin, had made it a priority to schedul
e the first negotiations with the 
UAW local that represented the 150 employees at its Fort 
Madison Island, Iowa plant. Their 
priorities were influenced by 
the fact that this plant would play
 a critical role in resupplying 
the trailers and parts needed by the sales and service branches, 
whose inventories had been largely depleted and not restocked 
during the period preceding and including FTC™s bankruptcy 
filing. Thus it was that bargaining for the UAW-represented 
plant began on May 12, while othe
r newly-recognized unions at 
other facilities awaited Homerin™s and Lane™s availability. 
B. Alleged Unfair Labor Practices 
1. The 8(a)(5) counts 
a. Events leading to the August 21 bargaining session for the 
Spokane unit 
On May 16, Labor Relations 
Manager Lane addressed an-
other letter to the Union at its
 Spokane office. The letter was 
addressed to the attention of Harold Wilson, who recently had 

been acting for McClure during the latter™s surgery-related 
disability leave. (Wilson was a business representative for an 
IAM District Lodge based in Seattle.) In this letter, Lane reiter-
ated Homerin™s April 29 warning to McClure that, ﬁbecause of the number of facilities recently purchased by Wabash Na-
tional, there will be some dela
y in scheduling a meeting for the 
[Spokane] facility.ﬂ However, La
ne also stated that Wabash had ﬁbegun the negotiation process at some of the [other] loca-
tions[,]ﬂ and that it was ﬁprogr
essing as quickly as possible in 
scheduling other meetings.ﬂ And 
he closed the letter by ﬁre-
spectfully ask[ing] for your patience and understanding during 
this process.ﬂ 
On May 29, McClure, by then back on the job, wrote in re-
ply. He advised Lane that ﬁthe Union has drafted a proposal 
and is prepared to begin collective bargaining for your Spokane 
facility,ﬂ and he asked in closing 
that Lane ﬁsubmit . . . a list of 
your earliest available times to
 begin negotiations.ﬂ Lane did 
not specifically respond to this la
tter request, however, and this 
caused McClure to mail another le
tter to Lane on June 27, re-
peating the same messages. 
On July 9, Lane mailed another letter to the Union (mis)ad-
dressed to Wilson™s attention, sta
ting that he would be available 
to meet in Spokane ﬁon the morning of Thursday, August 
21[.]ﬂ
9 McClure replied on July 21, confirming the proposed date, 
offering the Union™s offices as 
a meeting site, and asking Lane 
to contact him confirming the time and place. On August 1, 

after Lane had failed to reply, McClure wrote again to Lane, in 
a letter captioned ﬁSecond Request,ﬂ asking Lane to ﬁconfirm 
the time and place of the August 21 meeting scheduled in Spo-kane.ﬂ Lane replied by letter
 dated August 11 (again misad-
dressed to Wilson™s attention), confirming that the meeting 
would take place at 1:00 p.m., 
at the Ramada Inn at the Spo-
 9 Lane™s July 9 letter was not onl
y mistakenly addressed to Wilson™s 
attention, but it did not acknowledge 
either of McClure™s prior letters, 
and did not present a ﬁlistﬂ of avai
lable meeting dates, only one date, 
August 21. 
 FRUEHAUF TRAILER SERVICES 401kane Airport, and expressing hi
s thanks for [ﬁWilson™sﬂ] pa-
tience and understanding during this process.ﬂ 
On August 20, Lane and Homeri
n met with IAM representa-
tives in Seattle, to conduct bargaining for the Seattle branch 
unit represented by a District Lodge. (The company representa-
tives were then on what Lane described as a ﬁWest Coast 
swing,ﬂ during which it had scheduled bargaining for various 
IAM units in California, Oregon, and Washington.) The IAM 
attendees included, in addition to representatives of the Seattle 
District Lodge, IAM Automotive Coordinator Frost, IAM™s 
Western Region Representative, 
Frank Santos, as well as the Union™s Business Representativ
e, McClure, who functioned 
solely as an ﬁobserver.ﬂ While the company representatives did 
not object to the presence of thes
e ﬁoutsiders,ﬂ they reiterated 
that they were not interested 
in ﬁcoordinated bargaining,ﬂ and 
that they were present solely for the purpose of negotiating for 
the Seattle unit. 
b. August 21 meeting On August 21, Homerin and Lane
 met at the Ramada Inn at the Spokane airport with the Un
ion™s McClure, who was joined 
by a Local Bargaining Unit Member and Shop Steward, Marty 
Harris, and by IAM representati
ves Frost, Santos and others. 
There, McClure presented to the company team the Union™s 
comprehensive written proposal for a new agreement. The par-
ties took an uncertain amount of
 time reviewing this document, 
but engaged in little or no substantive discussion of any of its 
provisions.10 When the review was complete, the meeting ef-
fectively ended. The company representatives presented no 

counterproposals. McClure asked Homerin about future meet-ing dates; Homerin promised to ﬁget backﬂ to McClure on the 
subject. McClure stressed that it 
should not take ﬁanother five 
or six monthsﬂ to hold the next m
eeting. Homerin stated that it 
would take some time for the company to review the Union™s 
proposal, and cited a difficult bargaining schedule with other 
unions around the country, but agai
n promised to get back to 
McClure about future dates fo
r a follow up meeting regarding 
the Spokane unit. 
c. Further scheduling developments; the withdrawal                
of recognition 
Homerin did not get back to McClure during the following 
month. On September 25, McClure wrote to Homerin, in mate-
rial part as follows: 
 It has been in excess of a month since the Union gave you a 
proposal for a new Labor Agreement at the Spokane facility. 
To date we have had no respon
se. While I am aware you have 
many areas to bargain, it does not relieve the Employer of 
their obligation to bargain the Spokane location. Therefore, I 
am requesting to schedule a m
eeting for collective bargaining 
at the very earliest mutually agreeable time. 
                                                          
                                                           
10 McClure, whose undisputed testimony is the basis for these find-
ings, specifically recalled only one 
item in his written proposal that 
received comment from a company representative. Thus, McClure 
recalled that when the parties were reviewing the Union™s proposal for 
a dues-checkoff procedure, Homerin noted that the proposal contained 
a confusing double-negative when it stated, ﬁSuch written assignments 
shall not be irrevocable 
for a period of more than one (1) year.ﬂ 
 On October 1, Lane replied to 
McClure™s letter to Homerin, 
proposing that ﬁwe meet again the evening of November 18, 
1997, to continue our discussions
 on the FTS Spokane facility.ﬂ 
Although this letter was received by the Union in due course, 
McClure was not personally aware of this; therefore, on Octo-
ber 9, he had written a ﬁsecond requestﬂ to Homerin similar to 
his September 25 letter.
11 When this second request came to 
Lane™s attention, Lane wrote a ﬁsecond reply,ﬂ enclosing a copy 
of his October 1 reply and reiter
ating a willingness to meet on 
the evening of November 18. On October 21, after receiving 
this second reply, McClure wrote back to Lane, confirming his 
availability to meet on that even
ing, and requesting that Lane 
let him know the time and place. 
The November 18 meeting never took place. In the mean-
time, on or about November 4, under uncertain particular cir-
cumstances, an unknown agent of FTSI received a petition, 
apparently signed by five employees in the 10-person Spokane 
bargaining unit, stating, ﬁWe no 
longer wish to be represented 
by Machinists Union Lodge 75
1 Local 86.ﬂ This caused Lane 
to write to McClure on November 7, stating in material part as 
follows:  On Tuesday, November 4, 1997, we received a petition 
signed by employees in the bargaining unit indicating that 
they no longer wish to be represented by your Union. 
Based on this petition, it is clear that your Union no longer 
has majority status in the 
bargaining unit. Based on this petition and other objective considerations, we can no longer negotiate with you for 
an agreement. The meeting 
previously scheduled for November 18, 1997 is, therefore, 

canceled. 
 2. The 8(a)(1) counts 
The alleged violations of Sec
tion 8(a)(1) involve two related 
claimsŠfirst that FTSI™s agents
 in Spokane (General Manager 
Jerry Olson and Service Manage
r Craig Stelling) unlawfully 
denied Spokane unit employee Gary Huston the statutory right, 
confirmed by the Supreme Court in 
Weingarten,12 to union 
representation during an investigative interview on August 21 
that that led to his 1-day disc
iplinary suspension on August 22; 
second, that in explaining why he
 was being denied this right, Stelling coercively told Huston that the Spokane facility was a 
ﬁnonunion shop.ﬂ This is a brief background and overview: The alleged viola-
tions occurred in the context of 
a company investigation into a 
dispute between two employees in
 the bargaining unit, Huston 
(an apparent supporter of the Union) and Gary Bogle (whose 
purported signature appears on the November 4 petition oppos-
ing union representation, but who did not appear as a witness). 
The company™s investigation 
into the August 21 incident, 
infra, 
took place on the same day, and was followed the next day by 
General Manager Olson™s decisi
on to impose a 1-day discipli-
nary suspension on both Huston 
and Bogle. (Later, as elabo-
rated below, a decision was made by FTSI™s human resource 
 11 The ﬁsecond requestﬂ is not on record. 
12 NLRB v. J. Weingarten. Inc.
, 420 U.S. 251, 262 (1975). See e.g., 
Consolidated Edison Co. of New York
, 323 NLRB 910 (1997). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402director to rescind the discipline imposed on both Huston and 
Bogle, and to pay them each backpay for the day™s pay each 
lost due to the suspensions.) 
Huston and Stelling were the only witnesses called to testify 
about the underlying transactions
, and their testimony is in 
conflict about critical details. Thus, while Stelling admits that 
he did tell Huston at one point 
that he could not have union 
representation, Stelling insists, contrary to Huston, that this 
only occurred at the point when the disciplinary decision was 
imparted to Huston on August 22. For reasons further noted 
below, I found Huston™s testimony about material events to be 
more plausible and credible than Stelling™s, and thus I adopt 
Huston™s account, as follows: 
On August 21, Bogle approached him from behind and 
ﬁbody-slammedﬂ him.
13 Huston then left his work station and 
complained about the attack to Stelling, his and Bogle™s imme-
diate supervisor. Less than an hour later, Stelling came to 
Huston™s work station, told him to remove his coveralls and to 
follow him to a meeting with 
General Manager Olson. Huston 
said he wanted ﬁunion represen
tation.ﬂ Stelling replied, ﬁNo, 
this is a nonunion shop.ﬂ Huston 
removed his coveralls and 
followed Stelling, saying again that he wanted union represen-
tation, but receiving no reply from Stelling. They picked up 
Bogle on the way and eventually found Olson in the parts de-
partment, and the group then retired to Olson™s office. Once in 
the office, Huston again asked 
for union representation. Olson 
looked at Stelling and Stelling again said ﬁNo.ﬂ Olson then 
asked what had happened and Bogle and Huston each competed 
to tell his own version. Olson then said that he and Stelling would look into the matter further and would decide whether 

discipline was appropriate.
14 Later on August 21, and again on 
August 22, Stelling and Olson talked to several other employ-
ees, including the shop steward, Harris. After this was done 
                                                          
 13 Huston was not invited to testify 
about any antecedents to Bogle™s 
attack, and the matter is irrelevant to
 the statutory issues in any case. 
However, for the merely curious, I 
note that Stelling testified that, 
shortly before the incident, Bogle had complained to Stelling that 
Huston had been calling him a ﬁscab,ﬂ and that Stelling should inter-
vene before Bogle t
ook action on his own. 
14 Stelling testified that the first and only time that Huston ever asked 
for union representation was on August 22, at the time that the discipli-
nary suspension was communicated to 
him. (If true, Huston would have 
no rights to union representation at such a session.
 Baton Rouge Water 
Works, 
246 NLRB 995, 997 (1979). Stelling admits that on this occa-
sion he denied the request, saying that there was ﬁno union contractﬂ in 
effect at the shop. (He denies saying 
at any time that ﬁthis is a nonunion 
shop.ﬂ) Stelling™s version of these ev
ents was rather summary in char-
acter, and the precise circumstances
 under which he admittedly made 
the latter remarks remain uncertain. Moreover, his recollectionsŠ

especially that Huston did not invoke 
Weingarten 
rights to union repre-
sentation until a point when those ri
ghts no longer existedŠstruck me 
in the end as shaped and tailored to suit the company™s current legal 
position. In addition, Stelling™s account does not fit well with the writ-

ten explanation for the denial of 
union representation given by Olson 
when, on September 26, Olson responded to Huston™s in-house com-
plaint, infra
. Nor does it fit with the ulti
mate, October 13 response of 
FTSI™s Human Resources Director, Quick, infra
. (Neither of the latter 
responses claims, as did Stelling, 
that Huston™s only request for union 
representation occurred after the 
ﬁinvestigativeﬂ stage had passed.) 
Accordingly, I adopt Huston™s more
 detailed and plausible version. 
they decided on a 1-day suspensi
on for each of the disputants 
and so advised them in another meeting held on August 22. 
Sometime around mid-September, Huston filled out an in-
house ﬁAssociate Complaint Form,ﬂ protesting that Stelling and 
Olson had denied his ﬁrights to
 have representation on my be-
half during interrogation and dis[
ci]pline actions.ﬂ Olson wrote 
a response on the form on Septem
ber 26. He stated: ﬁWabash 
National Corporation Policies do not require representation 

during disciplinary or suspension proceedings.ﬂ 
On or about October 2, Huston filed an in-house appeal to 
FTSI™s Human Resources Director
, Pat Quick. On October 13, 
Quick responded in writing, stating, initially, that ﬁthere has 

been a misunderstanding surrounding Fruehauf Trailer Ser-
vice™s policy. Simply put, the in
itial responses [by Olson, on 
September 26] to our associate™s [Huston™s] complaint are in-

accurate when applied to this particular situation.ﬂ Quick went 
on to state, in pertinent part, as follows (my emphasis): 
 While Management is correct that we do not have a policy 
that 
requires 
representation, we do not have a policy to deny 
or refuse representation 
when properly requested in appropri-
ate situations. 
 This case indicates that some confusion has arisen over the 
rights of employees, represented 
by IAM District Lodge 751, to 
request union representation 
in the event of an investigation of 
potential disciplinary action
. FTS will follow the law with 
regard to these situations: 
 1. The right (to request union representation) arises 
only in situations where the employee requests representa-
tion. 2. The employee™s right to request representation as a 
condition to participate in the interview is limited to situa-
tions where the employee reasonably believes the investi-
gation will result in disciplinary action. 
Because of the confusion and in a good faith attempt to 
treat our Associates fairly, th
e disciplinary suspensions is-
sued Gary Bogle and Gary Huston are rescinded and FTS 
will pay said employees for their loss of wages. 
II. ANALYSES AND CONCLUSIONS OF LAW 
A. The 8(a)(1) Counts 
As noted, the complaint alleges that agents of FTSI (notably, 
Service Manager Stelling) unlawfu
lly denied Huston™s repeated 
requests for union representation, both before and during the 

August 21 meeting where Genera
l Manager Olson interviewed 
both Huston and Bogle about what had happened between 
them. Everyone agrees that this interview was ﬁinvestigativeﬂ 
in character, and, therefore, that Huston had a ﬁ
Weingarten 
rightﬂ to request and be granted union representation as a con-
dition of going forward with such an interview. (Indeed, 
Quick™s October 13 memorandum, supra, acknowledges the 
point of law.) The only disagree
ment is about whether Huston 
asked for union representation before, or during the August 21 
interview in Olson™s office. I have credited Huston™s account to 
find that he made such timely requests both before and during 
the interview, and that Stelling 
(and Olson, by default) denied 
this request. Accordingly, it follows as a matter of law that the 
 FRUEHAUF TRAILER SERVICES 403refusals of Stelling and Olson to permit Huston to have union 
representation during the August 
21 interview violated Section 
8(a)(1) of the Act. 
I have also credited Huston to find that Stelling explained the 
refusal to permit union representation on the basis that ﬁthis is a 
nonunion shop.ﬂ Of course, this was legally inaccurate, for the 
Union was then not only entitled, under successorship princi-
ples, to recognition as the representative of the Spokane service 
and maintenance employees, but,
 in fact, Wabash/FTSI had 
already conferred such recognition on the Union. Nevertheless, 

Stelling™s explanation clearly implied that the company would 
not permit the Union to play a representative role on Huston™s 
behalf 
because FTSI did not recognize the Union™s representa-
tive status. Thus, the explan
ation compounded the statutory 
Weingarten 
violation by implying th
at employees were not 
entitled to the Union™s representative services for 
any purpose. Accordingly, I conclude as a matter of law that Stelling™s 
statement, ﬁthis is a nonunion 
shop,ﬂ was an independently 
unlawful act of ﬁcoercionﬂ within
 the contemplation of Section 8(a)(1).15 B. The 8(a)(5) Counts 
1. Refusal to meet and ba
rgain at reasonable times 
FTSI, having appropriately recognized the Union as the rep-
resentative of the employees in
 the Spokane unit, operated un-der a general statutory obligation to bargain collectively in 

good faith with the Union as th
e exclusive repr
esentative of 
those employees. Under Section 8(
d) of the Act, the discharge 
of this obligation required FTSI, inter alia
, to ﬁmeet at reason-
able times and conferﬂ with the Union for such purposes as ﬁthe 

negotiation of an agreementﬂ to cover the Spokane employees. 
The Board has long construed thes
e obligations as imposing on 
the employer an ﬁaffirmative 
duty to make expeditious and 
prompt arrangements, within re
ason, for meeting and confer-
ring.ﬂ16 Indeed, using language that is especially pertinent to 
ultimate issues in this case, the Board has held that an employer 
is required to show the same ﬁgreat degree of diligence and 
promptness in the discharge of [its] bargaining obligations as 
[it] display[s] in other business affairs of importance,ﬂ for 
ﬁ[a]greement is stifled at its 
source if opportunity is not ac-
corded for discussion, or so delayed as to invite or prolong 

unrest or suspicion.ﬂ17 The General Counsel contends cent
rally in this regard that it 
was unreasonable for FTSI to have met with the Union only 
once during the 7-month period brack
eted by its initial recogni-
tion and ultimate withdrawal 
of recognition. The General 
Counsel further argues that the unreasonableness of FTSI™s 
failure to meet more than on
ce during this extended period is 
made more palpable by additional factors. These include the 
                                                          
 15 By way of analogy, see 
Kessel Food Markets, 
287 NLRB 426, 
428Œ429 (1987), holding that statements by a successor employer dur-
ing the hiring process that the new facility will be ﬁnonunionﬂ are ﬁco-
ercive and violate Section 8(a)(1).ﬂ See also, e.g., 
D&K Frozen Foods
, 293 NLRB 859, 873Œ874 (1989). 
16 J.H. Rutter-Rex Mfg. Co., 
86 NLRB 470, 506 (1949), cited in 
Storer Communications, 
294 NLRB 1056, 1095 (1989). 
17 Little Rock Downtowner, Inc. 
145 NLRB 1286, 1305, and authori-
ties cited (1964), enfd. 341 F.2d 1020 (8th Cir. 1965). 
ﬁperfunctoryﬂ character of the 
single meeting on August 21, in 
which company agents merely ﬁreviewedﬂ the Union™s initial 
proposal, and offered no counterproposals nor a proposed 
schedule for future meetings, a
nd then departed Spokane to 
continue their West Coast swing. In addition, the General 
Counsel cites the failure of Homerin or Lane thereafter to ﬁget 
backﬂ to the Union even about future meeting dates, until 
prompted more than a month later by McClure™s September 25 
letter to propose that a second meeting be held on November 
17, nearly 4 months after the first meeting had been held. Fi-
nally, the General Counsel empha
sizes that during the months between the August 21 meeting and the eventual withdrawal of 

recognition, FTSI never presented the Union even with a coun-
terproposal to the terms presented by the Union during the Au-
gust 21 meeting. The General Counsel™s arguments are facially meritorious. 
One perfunctory and wholly inconclusive meeting in 7 months 
was clearly not enough to discharg
e FTSI™s statutory obligation 
to meet and confer with the Union at ﬁreasonableﬂ times for the 
purposes of negotiating a labor agreement for the Spokane unit. 
Accordingly, unless FTSI could show either that the Union 
shared substantially in the blame for the failure to meet and 
bargain more frequently, or that there existed truly extraordi-
nary independent circumstances 
that would have made it ﬁun-
reasonableﬂ for FTSI to have tried to move the Spokane bar-

gaining process along more quickly than it did, it follows as a 
matter of law that FTSI violated its statutory bargaining obliga-
tions. FTSI makes a variety of 
arguments apparently aimed at 
making one or both such defensive showings; however, for 
reasons discussed below, I remain unpersuaded. 
FTSI argues centrally that Wa
bash™s ﬁovernightﬂ acquisition 
of the former FTC facilities and the 1000 employees working in 
them, together with its acquisiti
on of bargaining obligations to 
upwards of 25 different unions fo
r a like number of individual 
bargaining units, created a virt
ually insuperabl
e obstacle to 
Wabash™s and/or FTSI™s ability 
to discharge all of its newly-
inherited bargaining obligati
ons simultaneously. These argu-
ments rely on the fact that 
Wabash had deputized Lane and 
Labor Counsel Homerin as the i
ndividuals jointly responsible 
for all such new-bargaining matters, and on the (unexception-
able) supposition that these two 
individuals could hardly be 
expected to be in more than one place at a time, i.e., to negoti-

ate simultaneously with 25 different unions for 25 different 
units around the country. Thus, according to FTSI™s argument, 
Lane and Homerin were necessari
ly required to establish bar-
gaining priorities, and, not unreas
onably, they decided that first 
priority should be given to bargaining with the UAW local for 
the employees at the largest of the newly-acquired manufactur-
ing plants. This argument is only as good as
 its unstated premiseŠthat 
it was ﬁreasonableﬂ in the first instance for Wabash to have 
made Lane and Home
rin personally and 
exclusively 
responsible for the handling of all the bargaining obligations to which Wa-
bash and/or FTSI became bound as
 a consequence of the acqui-
sitions. And it is the premise itself that is unpersuasive. When 
Wabash/FTSI invested a team of only two individuals with the 
personal responsibility for conducting negotiations for the 25 or 
so newly-acquired, union-represented bargaining units spread 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404around the country, it virtually guaranteed that some of the 
unions would have to wait in line indefinitely, until Lane and 
Homerin might find time to begin bargaining for the units they 
represented. Indeed, Wabash recognized this from the outset: In 
the same letter of April 29 in which Homerin, speaking for 
Wabash, conferred recognition on the Union, Homerin also 
declared that, ﬁ[b]ecause of the number of facilities recently 
purchased by  
Wabash National, there will be
 some delay in scheduling a 
bargaining meeting for the facil
ity.ﬂ Moreover, Homerin™s ref-
erence to ﬁsome delayﬂ was cl
early an understatement, for it 
took the better part of the ne
xt 4 monthsŠand two insistent 
letters from the Union™s McClur
eŠbefore Lane and Homerin 
broke free to begin bargaining fo
r the Spokane unit, and it took 
the better part of another 4 monthsŠand another written de-
mand from McClureŠbefore they
 would again become avail-
able for a second meeting. 
The General Counsel correctly 
notes that FTSI™s arguments in this regard boil down to a ﬁbus
y negotiatorﬂ defense, and that 
the Board has consistently given short shrift to this defense 
when raised in analogous
 contexts. See, e.g., 
Caribe Staple Co., 313 NLRB 877, 893 (1994): ﬁConsiderations of personal con-
venience, including geographical 
or professional conflicts, do 
not take precedence over the statutory demand that the bargain-

ing process take place with expedition and regularity. An em-
ployer acts at its peril when it selects an agent incapacitated by 
these or any other conflicts.ﬂ
18 The same rationale applies here. While Wabash/ FTSI was free to 
designate agents of its own 
choosing to aid it in discharging its statutory bargaining obliga-
tions, it cannot now rely on th
e (inevitable and foreseeable) 
ﬁscheduling conflictsﬂ of its chosen deputies to excuse its un-
availability to meet with the Union more than once during the 
7-month period preceding its withdrawal of recognition. 
FTSI is just as unpersuasive 
when it suggests that the Union 
was quite content withŠindeed, that it ﬁagreed toﬂŠthe ﬁmeet-
ing schedule,ﬂ such as it was. 
Thus, FTSI states on brief (pp. 
16Œ17):  Significantly, the Union agreed to the Spokane meeting 
schedule, never protested the 
frequency of meetings, never 
filed any unfair labor practice 
charges prior to the employees™ 
submission of a petition seeking 
to decertify [sic] the Union, 
and failed to file any charge until six (6) months after the 
withdrawal of recognition. U
nder such circumstances, and 
clearly in light of the Union™s consent and participation in the 
timing of the bargaining process in Spokane, the Company 
clearly did not violate the Act. 
 This string of claims, apparently
 intended to suggest in the end 
that the Union waived its statutory right to meet and confer at 

reasonable times, obviously depend 
in large part on a distortion 
of the undisputed facts: Thus, while the record shows that the                                                           
 18 The General Counsel has appropriate
ly cited in this regard the fol-
lowing additional cases that have consistently hewed to the same ra-
tionale: J. H. Rutter-Rex, 
supra
; Little Rock Downtowner
, supra
; Hud-
son Chemical Co
., 258 NLRB 152, 157 (1981) 
Bryant & Stratton Busi-
ness Institute, 321 NLRB 1007 (1996); 
Calex Corp., 322 NLRB 977 
(1997); and 
People Care, Inc., 
327 NLRB 814 (1999). See, e.g., 
Nurs-ing Center at Vineland, 
318 NLRB 901, 905 (1995). 
Union ﬁagreedﬂ to both the August 21 and November 18 dates 
proposed by the company™s negotiators, it is a distortion of the 
record to suggest that the Union ﬁagreedﬂ to the ﬁmeeting 
schedule.ﬂ McClure™s May 29 letter
 to Lane plainly shows that 
the Union was prepared as of that date to begin negotiations for 
the Spokane unit, and sought from La
ne ﬁa list of your earliest 
available times to begin negotiations.ﬂ Indeed, when another 
month passed without a reply, 
McClure again demonstrated a wish promptly to be
gin negotiations by writing again to Lane 
on June 27, reiterating the same 
request. Clearly, therefore, the 
Union cannot be said to have ﬁagreedﬂ to a ﬁscheduleﬂ under 

which the first meeting would not take place until August 21; 
rather, presented by Lane with no earlier meeting date, the Un-
ion simply ﬁacceptedﬂ the best the company was prepared to 
offer, a meeting on August 21. (A
n identical analysis holds for 
the company™s claim that the Union thereafter ﬁagreedﬂ to a 

ﬁscheduleﬂ according to which th
e next meeting would not take 
place for another 4 months, i.e., until November 18.) Moreover, 
FTSI™s assertion that the Union ﬁnever protested the frequency 
of meetingsﬂ is essentially false:
 Such a protest was explicit in 
McClure™s admonition to Homerin at the conclusion of the 

perfunctory meeting on August 21 that it should not take ﬁan-
other five or six monthsﬂ to hol
d the next meeting. And it was 
just as explicit in McClure™s 
September 25 letter to Homerin, 
complaining, in language worth 
repeating in full, as follows: 
 It has been in excess of a month since the Union gave you a 

proposal for a new Labor Agreement at the Spokane facility. 
To date we have had no respon
se. While I am aware you have 
many areas to bargain, it does not relieve the Employer of 
their obligation to bargain the 
Spokane location. Therefore, I 
am requesting to schedule a m
eeting for collective bargaining 
at the very earliest mutually agreeable time. 
 Finally, FTSI™s emphasis on the Un
ion™s failure to file an unfair 
labor practice charge against the company during the period 
preceding the withdrawal of recognition is wholly unpersuasive 
insofar as it is urged as a factor indicating that the Union had 
ﬁagreedﬂ to the ﬁmeeting scheduleﬂ that it was ultimately com-
pelled to settle for: A union 
may have practical reasonsŠother 
than ﬁagreementﬂ with an employer™s conductŠfor not filing 
an unfair labor practice charge at the first moment it suspects 
bad faith stalling on the employer™s part. For example, a charge 
alleging a course of failing to 
meet at reasonable times may be 
vulnerable to attack as premature if made before bargaining 
events have fully unfolded. Moreover, even if the union might 
otherwise be disposed to file su
ch a charge, it may deem it in-
advisable to do so when the employer is still holding out the 
prospect of an eventual agreement. Thus, the Union™s ﬁfailureﬂ 
in this instance to file a charge until after FTSI had forestalled 
the possibility of agreement by withdrawing recognition can 
hardly be taken as betokening 
the Union™s prior ﬁagreementﬂ with the conduct challenged by its charge. 
In what I discern to be the only other distinct defense ad-
vanced in FTSI™s brief, the company argues (p. 17) that ﬁ[t]he 
General Counsel™s claim that the company unlawfully delayed 
the first bargaining meeting in 
Spokane is untimely, and is 
barred by Section 10(b) of the 
Act.ﬂ This argument notes that 
the Union™s original charge was not filed until February 11, 
 FRUEHAUF TRAILER SERVICES 4051998, and that the events underlying the scheduling of the Au-
gust 21 meeting occurred more than 6 months prior to the charge. (In fact, a charge file
d on February 11, 1998 would be 

timely under Sec. 10(b) as to an
y conduct occurring on or after 
August 11, 1997.) 
As I see it, however, this argum
ent jousts with a straw man: 
The complaint nowhere charges FTSI simply with having 
unlawfully delayed the 
scheduling of the first meeting, nor is it 
obvious that such a delay would alone have triggered a com-
plaint charging FTSI with a c
ourse of bad-faith bargaining. 
Rather, the complaint contains (in par. 7 and its subpars.) an 

essentially accurate historical recapitulation of the Union™s 
attempts over the course of nearly 7 months to bring FTSI to 
the bargaining table, and of FT
SI™s responses (or failures to 
respond) to the Union™s successive initiatives in this regard. To 

be sure, this recapitulation refers to the events preceding and 
including the August 21 meeting, ju
st as it refers to similar 
developments occurring after that meeting. However, the ulti-

mate ﬁclaimﬂ made by the Gene
ral Counsel is to be found in 
paragraph 9 of the complaint, which states in pertinent part as 
follows (my emphasis): ﬁBy its 
overall 
acts and conduct, 
in-cluding its bargaining conduct allege
d above in paragraphs 
7(b), (c), (e), and (f) . . . Respondent has engaged in bad faith 
bargaining.ﬂ In short, FTSI is charged with an overall course of 
bad-faith conduct, evidenced not si
mply by its behavior outside 
the 10(b) period (unreasonable delays in scheduling the first 
meeting), but by its continuation of similar conduct within the 
10(b) period (perfunctory meeting on August 21, plus further 
unreasonable delays in advancing 
negotiations after the conclu-
sion of the initial meeting). 
I assume, arguendo
, that Section 10(b) bars a finding that 
FTSI committed violations prio
r to August 11, the limitations 
cut-off date, and likewise precludes any Board remedy for any 
discrete violations it may have committed before that date. 
However, it is well settled that where, as here, the complaint 
attacks an overall course of bad-faith conduct alleged to have 
persisted within the 10(b) period, and the proof includes sub-
stantial examples occurring within that period, the complaint is 
not barred by Section 10(b), and the evidence of conduct out-
side the 10(b) period may properl
y be received as background, 
and considered as part of the analysis of the legality of the con-

duct within the 10(b) period.
19 Here, I have taken into account 
that the meeting of August 21Šthe
 first notable event within 
the 10(b) periodŠoccurred only after a 4-month delay that was 
itself occasioned by the company™s negotiators™ prior unavail-
ability. Moreover, I have taken into account the perfunctory 
character of the August 21 meeting itself, where FTSI represen-
tatives merely reviewed the Union™s proposal, made no coun-
terproposal of their own, and ma
de only what proved to be an 
empty promise to the Union to 
ﬁget backﬂ about the scheduling 
of future meetings. I have also taken into account that, despite 
                                                          
                                                           
19 Bryan Mfg. Co. v. NLRB, 
362 U.S. 411, 417 (1960). Moreover, 
unlike the conduct which the 
Bryan 
Court found was beyond the reach 
of prosecution under Sec. 10(b), it cannot be said here either that the 
complaint relies on evidence outside the limitations period ﬁto cloak 
with illegality that which was otherwise lawfulﬂ
 (ibid)
 or that the al-
leged violation is ﬁinescapably grounde
d in events predating the limita-
tions period.ﬂ Id
. at 422. 
the Union™s further initiatives and protests about delays and 
lack of progress to date, FTSI™s representatives eventually pro-
posed only that the next meeting 
be held some 4 months after 
the first meeting, itself an unreasonable delay in all the circum-
stances. Accordingly, my ultimate conclusion that FTSI unlaw-
fully failed to discharge its stat
utory obligations is substantially 
based on its post-August 11 behavi
or, viewed against the back-
ground of its similar failur
es prior to that date. 
2. Withdrawal of recognition 
My previous judgments that FT
SI violated Section 8(a)(1) 
and (5) in the months preceding its receipt of the employee 
petition on which it relied for its
 November 7 withdrawal of 
recognition virtually dictates th
e conclusion that FTSI acted 
unlawfully by withdrawing recognition. Under well-settled 
principles, the Union at all times enjoyed the legal presumption 
that it was supported by a majority of the unit employees; and 
while FTSI may have been free in the abstract to rely on such 
an employee petition as effectiv
ely rebutting that presumption 
as of November 7, an indispen
sable precondition to its exercise 
of that right is that the petition must have arisen in an atmos-
phere free of any unfair labor practices which might tend to 
cause ﬁdisaffectionﬂ among the unit employees with the incum-
bent union.
12 Here, without deeming it necessary to further 
explicate the point, I am satisfied that 
each of the unfair labor 
practices I have found had its own distinct tendency to under-

mine the Union™s proper representative role, and, in turn, to 
cause unit employees in Spokane to
 become disaffected with it as a bargaining agent. Necessarily, therefore, these unfair labor 

practices, taken in combination, would have an even stronger 
tendency to cause such disaffecti
on. In short, as the General Counsel maintains, FTSI™s prior unfair labor practices fatally 
tainted the showing it relied on as
 a basis for the withdrawal of 
recognition.13 Accordingly, I conclude as a 
matter of law that FTSI inde-
pendently violated Section 8(a)
(5) when FTSI withdrew recog-
nition from the Union based simp
ly on the manifestations of 
employee disaffection presumably evidenced by the employee 
petition.  12 Master Slack Corp.
, 271 NLRB 78, 84 (1984). See, e.g., 
Wilshire 
Foam Products
, 282 NLRB 1137, 1138 (1987). 
13 In opening statement at the trial 
regarding the withdrawal of rec-
ognition, counsel for the General Couns
el articulated two, independent theories of violation: (1) FTSI™s pr
ior unfair labor practices (failure to 
meet with the Union at reasonable 
times, plus independent 8(a)(1) 
violations) ﬁtaintedﬂ the employee petition and thus barred FTSI from 
relying on the petition as a basis for 
the withdrawal of recognition; (2) 
FTSI™s recognition of the Union gave rise to an ﬁirrebuttable presump-

tionﬂ of the Union™s majority status for a ﬁreasonable time,ﬂ to permit 
bargaining to succeed, and the lapse of time prior to the withdrawal of 
recognition did not amount to a reasonable time. However, by letter to 
me and all parties dated March 18, 1999 
(the day after the trial closed) , 
counsel for the General Counsel effec
tively disclaimed the latter theory, 
candidly acknowledging that, under 
Harley-Davidson, 
273 NLRB 
1531, 1532 (1985), that theory is ﬁnot
 applicable in cases of successor-
ship.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406III. REMEDY Because FTSI, the nominal Respondent, committed unfair labor practices, it must be ordered to cease and desist from such violations and to take affirmative action to remedy its unlawful acts and to restore, as nearly as possible, the status quo ante. In addition to a conventional notice-posting requirement, my af-firmative remedial order requires FTSI to restore recognition to the Union (and to so notify it in writing) as the exclusive collective-bargaining representative of employees in the Spokane unit, and, upon the Union™s request, to meet at reasonable times and intervals with the Union, and to bargain collectively in good faith with the Union for the purpose of negotiating a collective-bargaining agreement to cover the employees in the Spokane unit, or for any other lawful purpose having to do with a mandatory bargaining subject.19                                                           On these findings of fact and conclusions of law and on the entire record, I issue the following recommended20 ORDER The Respondent, Fruehauf Trailer Services, Inc., a wholly owned subsidiary of Wabash National Corporation, Spokane, Washington, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Withdrawing recognition from or otherwise refusing to recognize International Association of Machinists and Aero-space Workers, District Lodge 751 (the Union), affiliated with International Association of Machinists and Aerospace Work-ers, AFLŒCIO, as the exclusive representative for collective-bargaining purposes of employees in the following-described appropriate bargaining unit (the Spokane unit):  All service and maintenance employees at Respondent™s Spo-kane, Washington Facility: EXCLUDING all clerical em-ployees, parts room employees, guards, and supervisors as de-fined in the Act.  (b) Failing or refusing to meet and negotiate with the Union as such representative at reasonable times and intervals for purposes of concluding a collective-bargaining agreement for the Spokane unit or for any other lawful purpose having to do with a mandatory subject of bargaining. (c) Refusing an employee™s request for union representation during any investigatory interview which the employee rea-sonably believes may result in discipline.                                                            19 In his list on brief of proposed remedial provisions, counsel for the General Counsel has not suggested any ﬁmake-wholeﬂ remedy for the wages lost by Huston as a consequence of his August 22 disciplinary suspension, nor any associated ﬁpurgation-of-filesﬂ remedy. I assume this is because FTSI has already fulfilled its promise to rescind the disciplinary action and to pay Huston the wages he lost. Accordingly, my remedial order contains no such provisions. 20 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes. (d) Telling employees that the Spokane facility is a nonunion shop. (e) In any like or related manner interfering with, restraining, or coercing employees in the exercise of rights guaranteed in Section 7 of the National Labor Relations Act. 2. Take the following affirmative action necessary to effec-tuate the policies of the Act. (a) Within 14 days from the date of this Order, restore rec-ognition to the Union as the exclusive representative of em-ployees in the Spokane unit for all collective-bargaining pur-poses, and so notify the Union in writing. (b) Within 14 days from the date of this Order, appoint rep-resentatives who will be promptly and regularly available at reasonable times and intervals for purposes of collective bar-gaining with the Union for the Spokane unit. (c) Upon the Union™s request, meet and bargain in good faith with the Union through those representatives, and do so promptly and regularly, at reasonable times and intervals, for purposes of concluding a collective-bargaining agreement for the Spokane unit, or for any other lawful purpose having to do with a mandatory subject of bargaining. (d) Within 14 days after service by the Region, post at its Spokane, Washington sales and service facility copies of the attached notice marked ﬁAppendix.ﬂ21 Copies of the notice, on forms provided by the Regional Director for Region 19, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the tendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respon-dent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees em-ployed by the Respondent at any time since August 11, 1997. (e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.   21 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  